Citation Nr: 1338978	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April  2012 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 10 percent, effective July 29, 2011.  An interim (August 2012) rating decision increased the rating to 30 percent, also effective July 29, 2011.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's most recent (and apparently only) comprehensive VA psychiatric evaluation was in September 2011.  The increase in the rating noted above was based, apparently, on reports of his ongoing VA treatment/social worker observations.  

In his October 2012 VA Form 9, the Veteran stated that his behavior health therapist told him he exhibits symptoms that warrant a higher rating.  He has since indicated that he was scheduled for a VA psychiatric evaluation in January 2013.  His updated VA treatment records, including the report of a January 2013 evaluation, are not associated with the record before the Board.  

VA treatment records are constructively of record, are pertinent evidence in a claim for increase, and must be secured.  And while a 2 year interval since the last formal VA evaluation of a disability is not of itself sufficient to warrant a contemporaneous examination, such interval, coupled with an allegation of worsening (particularly of symptoms capable of lay observation) suggests that a contemporaneous examination to assess the disability is indicated.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record the complete clinical records of all VA psychiatric treatment the Veteran has received since August 2012.    

2. Thereafter, the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should also have available for review a copy of the 38 C.F.R. §§ 4.126, 4.130 criteria for rating mental disorders.  The findings reported should include notation of the presence or absence of each symptom listed in the criteria for ratings above 30 percent in the General Rating Formula for Mental Disorders.  The examiner should comment on the nature and extent of social and occupational impairment that would be expected from the symptoms found.  
 
3. The RO should then review the record and readjudicate the claim.  If the benefit sought is not fully granted, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

